


Exhibit 10.4

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated March  11, 2009 by
and between Synergy Pharmaceuticals,, Inc., a company incorporated under the
laws of Florida (the “Company”), and Gary S. Jacob, Ph.D., an individual (the
“Executive”) with reference to the following facts:

 

Callisto Pharmaceuticals, Inc., a Delaware corporation (“Callisto”) owns
approximately 68% of the outstanding common stock of the Company.

 

Executive serves as the CEO of Callisto and has been appointed President and
Acting Chief Executive Officer of the Company.

 

Both Callisto Research and Synergy are engaged in the business of developing and
marketing drug products.

 

Company and Executive desire to enter into an agreement to provide for
Executive’s employment by the Company upon the terms and conditions set forth in
this Agreement.

 

NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:

 

1.                                       Employment.   The Company hereby agrees
to employ Executive, and Executive hereby accepts such employment and agrees to
perform Executive’s duties and responsibilities in accordance with the terms and
conditions hereinafter set forth.

 

1.1                                 Duties and Responsibilities.   Executive
shall serve as Acting Chief Executive Officer and President. During the
Employment Term, Executive shall perform all duties and accept all
responsibilities incident to such positions and other appropriate duties as may
be assigned to Executive by the Company’s Board of Directors from time to time,
and by the Chief Executive Officer, when a Chief Executive Officer is appointed.
Executive shall also serve as a director of the Company if requested by the
Company’s Board of Directors, and as an officer of one or more of the Company’s
subsidiaries without any additional compensation. The Company shall retain full
direction and control of the manner, means and methods by which Executive
performs the services for which he is employed hereunder and of the place or
places at which such services shall be rendered. The Executive also agrees that
in the absence of a Chief Accounting Officer, he will sign various federal and
state securities filings as the Company’s principal accounting officer.

 

1.2                                 Employment Term.   The term of Executive’s
employment under this Agreement shall commence as of August 1, 2008 (the
“Effective Date”) and shall continue until December 31, 2011, unless earlier
terminated in accordance with Section 4 hereof. The term of Executive’s
employment shall be automatically renewed for successive one (1) year periods
until the Executive or the Company delivers to the other party a written notice
of their intent not to renew the “Employment Term,”

 

--------------------------------------------------------------------------------


 

such written notice to be delivered at least sixty (60) days prior to the
expiration of the then-effective “Employment Term” as that term is defined
below. The period commencing as of the Effective Date and ending December 31,
2011 or such later date to which the term of Executive’s employment under the
Agreement shall have been extended Agreement is referred to herein as the
“Employment Term” and the end of the Employment Term is referred to herein as
the “Expiration Date.”

 

1.3                                 Extent of Service.    Except for discharging
his duties as Chief Executive Officer of Callisto, the Company’s corporate
parent, during the Employment Term, Executive agrees to use Executive’s best
efforts to carry out the duties and responsibilities under Section 1.1 hereof
and to devote substantially all Executive’s business time, attention and energy
thereto. Executive further agrees not to work either on a part-time or
independent contracting basis for any other business or enterprise during the
Employment Term without the prior written consent of the Company’s Board of
Directors (the “Board”), which consent shall not be unreasonably withheld.

 

1.4                                 Base Salary.

 

(a)                                  The Company shall pay Executive a base
salary (the “Base Salary”) at the annual rate of $300,000 (U.S.) payable at such
times as the Company customarily pays its other senior level executives (but in
any event no less often than monthly). The Base Salary shall be subject to all
state, federal, and local payroll tax withholding and any other withholdings
required by law. The overall cap of $300,000 shall not be diminished by any
bonus or accelerated payment benefit given to Executive by Callisto.  The
Executive’s Base Salary may be increased, but not decreased by the Compensation
Panel.  Once increased, such increased amount shall constitute the Executive’s
Base Salary and shall not be decreased.

 

(b)                                 It is expressly acknowledged that
Executive’s Base Salary shall be allocated between the Company and Callisto, so
that the aggregate Base Salary payable to the Executive during the Employment
Term from the Company and Callisto will not exceed $300,000 (or such higher
amount as is determined by the committee of the Company’s and/or Callisto’s
Board of Directors empowered to fix or review compensation of the other
executive officers of the Company (the “Compensation Panel”).  The current
estimate of such allocation is that 75% of the Executive’s Base Salary shall be
payable by the Company and 25% of such Base Salary shall by payable by Callisto,
however such allocation may change, no more frequently than once each fiscal
quarter as determined in good faith by the Company’s Chief Financial Officer. 
At any time if Callisto is not obligated to or does not pay its allocated share
of Executive’s Base Salary, the Company shall pay Executive’s Base Salary in
full, irrespective of any  accounting allocation.  The overall cap of $300,000
shall not be

 

--------------------------------------------------------------------------------


 

diminished by any bonus or accelerated payment benefit given to Executive by
Callisto.

 

(c)                                  In the event Callisto is obligated to pay
any item of compensation or reimburse expenses to Executive under this
Agreement, Callisto fails to do so and the Company makes payment to the
Executive pursuant to Section 1.4(b) of this Agreement, the Company shall be
subrogated to all claims of the Executive against Callisto arising from
Callisto’s failure to make payment to the extent of such payments made to the
Executive.

 

1.5                                 Incentive Compensation.

 

(a)                                  Bonus.   Executive shall be eligible to
earn a cash bonus of up to 50% of his Base Salary per full calendar year  during
the Employment Term (and a pro rated bonus for the period from August 1, 2008 to
December 31, 2008) based on meeting performance objectives and bonus criteria to
be mutually identified by Executive and the Compensation Panel.  Bonuses, if
any, shall be subject to all applicable tax and payroll withholdings.  The bonus
shall be determined on or before March 1 of each year of the Employment Term
commencing March 1, 2009 and paid on or before April 14 of each year.

 

(b)                                 Realization Bonus.

 

(i)            In the event during the Term of this Agreement the Company enters
into either a out-license agreement for any technology relating to the treatment
of gastrointestinal disorders that grants exclusive marketing rights to a third
party,  engages in a merger transaction or a sale of substantially all of the
assets of the Company that relate to the treatment of gastrointestinal disorders
or enters into a joint venture in which the Company contributes such rights to
the joint venture, in each case where the Enterprise Value (defined below)
equals or exceeds the minimum value of $150 million, $200 million and $250
million in the first, second, third years of the Term or any years beyond the
third year of the Term, respectively, (each, a “ Realization Transaction”), or
the license fees the Company contracts to receive (disregarding any
contingencies to such payment) equals or exceeds $50 million, the Company shall
accrue  a bonus  determined by multiplying the Enterprise Value (defined below)
in the case of a merger,  sale or  the sum of the license fees actually received
in the case of an out license, as the case may be, by 0.5% (one half percent).

 

(ii)           The accrued bonuses shall be payable to Executive (a) in cash in
full 5 business days after the closing of any Realization Transaction involving
a sale or merger, notwithstanding that the consideration for such merger or sale
consists in whole or in part of securities of the acquiring company;  or (b) in
cash 5 business days after the Company’s receipt of license fees at the rate of
0.5% of license fees actually received.  The expiration or termination of this
Agreement shall not terminate or diminish the Executive’s right to receive bonus
payments with respect to out license fees collected after the termination or
expiration of this Agreement.

 

--------------------------------------------------------------------------------


 

(iii) .   The “Enterprise Value” in the case of a Change in Control in which
consideration is payable to the Company in respect of its assets or business,
shall mean the total cash and non-cash (including, without limitation, the
assumption of debt) consideration received by the Company or in the case of a
Change in Control in which consideration is payable to the Company’s
stockholders, the total cash and non-cash (including, without limitation, the
assumption of debt) consideration payable to the Company’s stockholders.
“Enterprise Value” shall also include, if applicable, any cash or non-cash
consideration payable to the Company or to the Company’s stockholders on a
contingent, earnout or deferred basis. To the extent that any consideration in a
transaction is not received in cash upon the consummation of the Change in
Control, the value of such non-cash consideration for purposes of calculating
the Enterprise Value will be determined by the Board of Directors of the Company
prior to the Change in Control in good faith. In the event that less than 100%
of the stock or assets of the Company is purchased in the Change in Control
transaction, the Enterprise Value shall be extrapolated from the percentage of
the Company’s capital stock or assets impacted in such Change in Control
transaction to determine if the $400 million threshold was exceeded, but the
Transaction Fee shall be calculated based on the actual consideration received
by the Company or shareholders, as the case may be. Section 4.2(b)(i), however,
shall not apply to any event resulting in a Change in Control in which neither
the Company nor its stockholders receives consideration either upon, or in
connection with, the occurrence or consummation of the event resulting in a
Change in Control.

 

(c)                                  Options.   The Compensation Panel will
consider grants of options to the Executive no less frequently than annually
commencing March 1, 2010.

 

(d)                                 Executive Benefits.   The Executive shall be
entitled to participate in all executive benefit or incentive compensation plans
now maintained or hereafter established by the Company for the purpose of
providing compensation and/or benefits to executives of the Company and any
supplemental retirement, salary continuation, stock option, deferred
compensation, supplemental medical or life insurance or other bonus or incentive
compensation plans. Unless otherwise provided herein, the Executive’s
participation in such plans shall be on the same basis and terms as other
similarly situated executives of the Company. No additional compensation
provided under any of such plans shall be deemed to modify or otherwise affect
the terms of this Agreement or any of the Executive’s entitlements hereunder.

 

1.6                                 Other Benefits.   During the Employment
Term, Executive shall be entitled to participate in all employee benefit plans
and programs made available to the Company’s senior level executives as a group
or to its employees generally, as such plans or programs may be in effect from
time to time (the “Benefit Coverages”), including, without limitation, medical,
dental, hospitalization, short-term and long-term disability and life insurance
plans, accidental death and dismemberment protection and travel accident
insurance. Executive shall be

 

--------------------------------------------------------------------------------


 

provided office space and staff assistance appropriate for Executive’s position
and adequate for the performance of his duties.

 

1.7                                 Reimbursement of Expenses; Vacation; Sick
Days and Personal Days.   Executive shall be provided with reimbursement of
expenses related to Executive’s employment by the Company on a basis no less
favorable than that which may be authorized from time to time by the Board, in
its sole discretion, for senior level executives as a group. Executive shall be
entitled to vacation and holidays in accordance with the Company’s normal
personnel policies for senior level executives, but not less than three
(3) weeks of vacation per calendar year, provided Executive shall not utilize
more than ten (10) consecutive business days without the express consent of the
Board of Directors. Unused vacation time will be forfeited as of December 31 of
each calendar year of the Employment Term. Executive shall be entitled to no
more than an aggregate of ten (10) sick days and personal days per calendar
year.

 

1.8                                 No Other Compensation.   Except as expressly
provided in Sections 1.4 through 1.8, Executive shall not be entitled to any
other compensation or benefits.

 

2.             Confidential Information.   Executive recognizes and acknowledges
that by reason of Executive’s employment by and service to the Company before,
during and, if applicable, after the Employment Term, Executive will have access
to certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”). Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Executive
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information. Executive also covenants that at
any time after the termination of such employment, directly or indirectly, he
will not use any Confidential Information or divulge or disclose any
Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into Executive’s possession during the
course of Executive’s employment shall remain the property of the Company.
Except as required in the performance of Executive’s duties for the Company, or
unless expressly authorized in writing by the Company, Executive shall not
remove any written Confidential Information from the Company’s premises, except
in connection with the performance of Executive’s duties for the Company and in
a manner consistent with the Company’s policies regarding Confidential
Information. Upon termination of Executive’s employment, the Executive

 

--------------------------------------------------------------------------------


 

agrees to return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession. As a condition of Executive’s continued employment with
the Company and in order to protect the Company’s interest in such proprietary
information, the Company shall require Executive’s execution of a
Confidentiality Agreement and Inventions Agreement in the form attached hereto
as Exhibit “B”, and incorporated herein by this reference.

 

3.                                       Non-Competition; Non-Solicitation.

 

3.5                                 Non-Compete.   The Executive hereby
covenants and agrees that during the term of this Agreement and for a period of
one year following the end of the Employment Term, the Executive will not,
without the prior written consent of the Company, directly or indirectly, on his
own behalf or in the service or on behalf of others, whether or not for
compensation, engage in any business activity, or have any interest in any
person, firm, corporation or business, through a subsidiary or parent entity or
other entity (whether as a shareholder, agent, joint venturer, security holder,
trustee, partner, Executive, creditor lending credit or money for the purpose of
establishing or operating any such business, partner or otherwise) with any
Competing Business in the Covered Area. For the purpose of this Section 3.1,
(i) “Competing Business” means any biotechnology or pharmaceutical company, any
contract manufacturer, any research laboratory or other company or entity
(whether or not organized for profit) that has, or is seeking to develop, one or
more products or therapies that is related to azaspiranes and guanylyl cyclase
receptor agonists and (ii) “Covered Area” means all geographical areas of the
United States and  foreign jurisdictions where the Company then has offices
and/or sells its products directly or indirectly through distributors and/or
other sales agents. Notwithstanding the foregoing, the Executive may own shares
of companies whose securities are publicly trades, so long as such securities do
not constitute more than one percent (1%) of the outstanding securities of any
such company.

 

3.6                                 Non-Solicitation.   The Executive further
agrees that as long as the Agreement remains in effect and for a period of one
(1) year from its termination, the Executive will not divert any business of the
Company and/or its affiliates or any customers or suppliers of the Company
and/or the Company’s and/or its affiliates’ business to any other person, entity
or competitor, or induce or attempt to induce, directly or indirectly, any
person to leave his or her employment with the Company.

 

3.7                                 Remedies.   The Executive acknowledges and
agrees that his obligations provided herein are necessary and reasonable in
order to protect the Company and its affiliates and their respective business
and the Executive expressly agrees that monetary damages would be inadequate to
compensate the Company and/or its affiliates for any breach by the Executive of
his covenants and agreements set forth herein. Accordingly, the Executive agrees
and acknowledges that any such violation or threatened violation of this
Section 3 will cause irreparable injury to the Company and that, in addition to
any other remedies that may be available, in

 

--------------------------------------------------------------------------------


 

law, in equity or otherwise, the Company and its affiliates shall be entitled to
obtain injunctive relief against he threatened breach of this Section 3 or the
continuation of any such breach by the Executive without the necessity of
proving actual damages.

 

4.             Termination.

 

4.5                                 Termination Without Cause or for Good
Reason.

 

(c)                                  If this Agreement is terminated by the
Company other than for Cause (as defined in Section 10.4 hereof) or as a result
of Executive’s death or Permanent Disability (as defined in Section  hereof), or
if Executive terminates his employment for Good Reason (as defined in Section 
hereof) prior to the Expiration Date, Executive shall receive or commence
receiving as soon as practicable in accordance with the terms of this Agreement:

 

(i)                                     a severance payment (the “Severance
Payment”), which amount shall be paid in a cash lump sum within ten (10) days of
the date of termination, in an amount equal to the higher of the aggregate
amount of the Executive’s Base Salary for the then remaining term of this
Agreement or twelve times the average monthly Base Salary paid or accrued during
the three  full calendar months immediately preceding such termination;

 

(ii)                                  expense compensation, which shall be paid
in a lump sum payment within ten (10) days of the date of termination, in an
amount equal to twelve times the sum of average Base Salary during the three 
full months immediately preceding such termination of providing the services to
Executive set forth in Section  and Executive’s reimbursed expenses set forth in
Section ;

 

(iii)                               immediate vesting of all unvested stock
options and the extension of the exercise period of such options to the later of
the longest period permitted by the Company’s stock option plans or ten years
following the Termination Date;

 

(iv)                              payment in respect of compensation earned but
not yet paid (the “Compensation Payment”) which amount shall be paid in a cash
lump sum within ten (10) days of the date of termination; and

 

(v)                                 payment of the cost of comprehensive medical
insurance for Executive for a period of  twelve months following the
termination.

 

(d)                                 For purposes of this Agreement, “Good
Reason” shall mean any of the following (without Executive’s express prior
written consent):

 

--------------------------------------------------------------------------------

 

(i)                                     Any material breach by Company of any
provision of this Agreement, including any material reduction by Company of
Executive’s duties or responsibilities (except in connection with the
termination of Executive’s employment for Cause, as a result of Permanent
Disability, as a result of Executive’s death or by Executive other than for Good
Reason);

 

(ii)                                  A reduction by the Company in Executive’s
Base Salary or any  failure of the Company to reimburse Executive for material
expenses described in Section 1.7;

 

(iii)                               The failure by the Company to obtain the
specific assumption of this Agreement by any successor or assign of Company as
provided for in Section 11 hereof;

 

(iv)                              Moving the principal offices of Company to a
location outside of the Metropolitan New York Area; or

 

(v)                                 Upon a Change of Control of Company (as such
term is hereinafter defined).

 

(e)                                  The following provisions shall apply in the
event compensation provided in Section  becomes payable to the Executive:

 

(i)                                     if the severance compensation provided
for in subsection   above  cannot be finally determined on or before the tenth
day following such termination, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Company of the minimum
amount of such compensation and shall pay the remainder of such compensation
(together with interest at the Federal short-term rate provided in Section
1274(d)(7)(C)(1) of the Code) as soon as the amount thereof can be determined
but in no event later than the thirtieth day after the Date of Termination. In
the event the amount of the estimated payment exceeds the amount subsequently
determined to have been due, such excess shall constitute a loan by the Company
to the Executive payable on the fifth day after demand by the Company (together
with interest at the Federal short-term rate provided in Section
1274(d)(7)(C)(1) of the Code).

 

(ii)                                  If the payment of the Total Payments (as
defined below) will be subject to the tax (the “Excise Tax”) imposed by Section
4999 of the Code, the Company shall pay the Executive on or before the tenth day
following the Date of Termination, an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive, after deduction of any
Excise Tax on Total Payments and any federal and state and local income tax and
Excise Tax

 

--------------------------------------------------------------------------------


 

upon the payment provided for by this paragraph, shall be equal to the Total
Payments. For purposes of determining whether any of the payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) any payments or
benefits received or to be received by the Executive in connection with a Change
in Control of the Company or the Executive’s termination of employment, whether
payable pursuant to the terms of Section 10 of this Agreement or any other plan,
arrangement or agreement with the Company, its successors, any person whose
actions result in a Change in Control of the Company or any corporation
affiliated (or which, as a result of the completion of transaction causing such
a Change in control, will become affiliated) with the Company within the meaning
of Section 1504 of Code (the “Total Payments”) shall be treated as “parachute
payments” within the meaning of Section 28OG(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 28OG(b)(1) shall be treated as
subject to the Excise Tax, unless, in the opinion of tax counsel selected by the
Company’s independent auditors and acceptable to the Executive, the Total
Payments (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
28OG(b)(4) of the Code either in their entirety or in excess of the base amount
within the meaning of Section 28OG(b)(3) of the Code, or are otherwise not
subject to the Excise Tax, (B) the amount of the Total Payments that shall be
treated as subject to the Excise Tax shall be equal to the lesser of (I) the
total amount of the Total Payments or (II) the amount of excess parachute
payments or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Section 28OG(d)(3) and (4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Executive’s residence an the Date of Termination, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. In the event the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time of termination of the Executive’s employment, the Executive shall
repay to the Company at the time the amount of such reduction in Excise Tax is
finally determined the portion of the Gross-Up Payment that can be repaid such
that the Executive remains whole on an after-tax basis following such repayment
(taking into account any reduction in income or excise

 

--------------------------------------------------------------------------------


 

taxes to the Executive from such repayment) plus interest on the amount of such
repayment at the Federal short-term rate provided in Section 1274(d)(1)(C)(i) of
the Code. In the event the Excise Tax is determined to exceed the amount taken
into account hereunder at the time of the termination of the Executive’s
employment (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional gross-up payment in respect of such excess (plus any interest
payable with respect to such excess) at the time that the amount of such excess
is finally determined.

 

4.6                                 Permanent Disability.   If Executive becomes
totally and permanently disabled (as defined in the Company’s disability benefit
plan applicable to senior executive officers as in effect on the date thereof)
(“Permanent Disability”), Company or Executive may terminate this Agreement on
written notice thereof, and Executive shall receive or commence receiving, as
soon as practicable:

 

(c)                                  amounts payable pursuant to the terms of
the disability insurance policy or similar arrangement which Company maintains
for the Executive, if any, during the term hereof;

 

(d)                                 the Compensation Payment which shall be paid
to Executive as a cash lump sum within 30 days of such termination; and

 

(e)                                  immediate vesting of all unvested stock
options.

 

4.7                                 Death.   In the event of Executive’s death
during the term of his employment hereunder, Executive’s estate or designated
beneficiaries shall receive or commence receiving, as soon as practicable in
accordance with the terms of this Agreement:

 

(c)                                  compensation equal to one year’s Base
Salary (calculate by multiplying the average monthly Base Salary paid or accrued
for the three full calendar months immediately such event, which shall be paid
within 30 days of such termination;

 

(d)                                 any death benefits provided under the
Executive benefit programs, plans and practices in which the Executive has an
interest, in accordance with their respective terms;

 

(e)                                  the Compensation Payment which shall be
paid to Executive’s estate as a cash lump sum within 30 days of such
termination; and

 

(f)                                    such other payments under applicable
plans or programs to which Executive’s estate or designated beneficiaries are
entitled pursuant to the terms of such plans or programs.

 

--------------------------------------------------------------------------------


 

4.8                                 Voluntary Termination by Executive:
Discharge for Cause.   The Company shall have the right to terminate this
Agreement for Cause (as hereinafter defined). In the event that Executive’s
employment is terminated by Company for Cause, as hereinafter defined, or by
Executive other than for Good Reason or other than as a result of the
Executive’s Permanent Disability or death, prior to the Termination Date,
Executive shall be entitled only to receive, as a cash lump sum within 30 days
of such termination, the Compensation Payment.  As used herein, the term “Cause”
shall be limited to (a) willful malfeasance or willful misconduct by Executive
in connection with the services to the Company in a matter of material
importance to the conduct of the Company’s affairs which has a material adverse
affect on the business of the Company, or (b) the conviction of Executive for
commission of a felony.  For purposes of this subsection, no act or failure to
act on the Executive’s part shall be considered “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company. 
Termination of this Agreement for Cause pursuant to this Section  shall be made
by delivery to Executive of a copy of a resolution duly adopted by the
affirmative vote of all of the members of the Board of Directors called and held
for such purpose (after 30 days prior written notice to Executive and reasonable
opportunity for Executive to be heard before the Board of Directors prior to
such vote), finding that in the good faith business judgment of such Board of
Directors, Executive was guilty of conduct set forth in any of clauses (a)
through (b) above and specifying the particulars thereof.

 

5.                                       Change In Control.

 

5.5                                 Definition.   For purposes of this
Agreement, a “Change in Control” shall be deemed to have occurred if (i) there
shall be consummated (A) any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s Common Stock would be converted into cash, securities or
other property, other than a merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the merger have substantially the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger, or (B) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of the Company, or (ii) the stockholders of the Company shall
approve any plan or proposal for the liquidation or dissolution of the Company,
or (iii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company or
any executive benefit plan sponsored by the Company, or such person on the
Effective Date hereof is a 20% or more beneficial owner, shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or

 

--------------------------------------------------------------------------------


 

otherwise, or (iv) at any time during a period of two consecutive years,
individuals who at the beginning of such period, constituted the Board of
Directors of the Company shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by the
Company’s stockholders of each new director during such two-year period was
approved by a vote of at least two-thirds of the directors then still in office,
who were directors at the beginning of such two-year period.

 

5.6                                 Rights and Obligations.   If a Change in
Control of the Company shall have occurred while the Executive is director of
the Company, the Executive shall be entitled to the compensation provided in
Section  of this Agreement upon the subsequent termination of this Agreement by
either the Company, or the Executive within two years of the date upon which the
Change in Control shall have occurred, unless such termination is a result of
(i) the Executive’s death; (ii) the Executive’s Disability; (iii) the
Executive’s Retirement; or (iv) the Executive’s termination for Cause.

 

6.                                       Assignment.   This Agreement shall be
binding upon and inure to the benefit of the heirs and representatives of
Executive and the assigns and successors of Company, but neither this Agreement
nor any rights or obligations hereunder shall be assignable or otherwise subject
to hypothecation by Executive (except by will or by operation of the laws of
intestate succession or by Executive notifying the Company that cash payment be
made to an affiliated investment partnership in which Executive is a control
person) or by Company, except that Company may assign this Agreement to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the stock, assets or businesses of Company, if such successor expressly
agrees to assume the obligations of Company hereunder.

 

7.                                       Indemnification.

 

Executive, as such and as a Director of the Company, shall be indemnified by the
Company against all liability incurred by the Executive in connection with any
proceeding, including, but not necessarily limited to, the amount of any
judgment obtained against Executive, the amount of any settlement entered into
by the Executive and any claimant with the approval of the Company, attorneys’
fees, actually and necessarily incurred by him in connection with the defense of
any action, suit, investigation or proceeding or similar legal activity,
regardless of whether criminal, civil, administrative or investigative in nature
(“Claim”), to which he is made a party or is otherwise subject to, by reason of
his being or having been a director, officer, agent or employee of the Company,
to the full extent permitted by applicable law and the Certificate of
Incorporation of the Company..  Such right of indemnification will not be deemed
exclusive of any other rights to which Executive may be entitled under Company’s
Certificate of Incorporation or By-laws, as in effect from time to time, any
agreement or otherwise.

 

8.                                       General Provisions.

 

8.5                                 Modification: No Waiver.   No modification,
amendment or discharge of this Agreement shall be valid unless the same is in
writing and signed by all parties hereto. Failure of any party at any time to
enforce any provisions of this

 

--------------------------------------------------------------------------------


 

Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement. The exercise by any party of any
of its rights or any of this elections under this Agreement shall not preclude
or prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.

 

8.6                                 Notices.   All notices and other
communications required or permitted hereunder or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when hand delivered or mailed by registered or certified mail as follows
(provided that notice of change of address shall be deemed given only when
received):

 

If to the Company, to:

 

Synergy Pharmaceuticals, Inc.

420 Lexington Avenue, Suite 60

New York, NY 10070

 

If to Executive, to:

Gary S. Jacob, Ph.D.

 

Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

8.7                                 Governing Law.   This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

8.8                                 Further Assurances.   Each party to this
Agreement shall execute all instruments and documents and take all actions as
may be reasonably required to effectuate this Agreement.

 

8.9                                 Severability.   Should any one or more of
the provisions of this Agreement or of any agreement entered into pursuant to
this Agreement be determined to be illegal or unenforceable, then such illegal
or unenforceable provision shall be modified by the proper court or arbitrator
to the extent necessary and possible to make such provision enforceable, and
such modified provision and all other provisions of this Agreement and of each
other agreement entered into pursuant to this Agreement shall be given effect
separately from the provisions or portion thereof determined to be illegal or
unenforceable and shall not be affected thereby.

 

8.10                           Successors and Assigns.   Executive may not
assign this Agreement without the prior written consent of the Company. The
Company may assign its rights without the written consent of the executive, so
long as the Company or its assignee complies with the other material terms of
this Agreement. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and

 

--------------------------------------------------------------------------------


 

be binding upon the successors and permitted assigns of the Company, and the
Executive’s rights under this Agreement shall inure to the benefit of and be
binding upon his heirs and executors. The Company’s subsidiaries and controlled
affiliates shall be express third party beneficiaries of this Agreement.

 

8.11                           Entire Agreement.   This Agreement supersedes all
prior agreements and understandings between the parties, oral or written. No
modification, termination or attempted waiver shall be valid unless in writing,
signed by the party against whom such modification, termination or waiver is
sought to be enforced.

 

8.12                           Counterparts; Facsimile.   This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original, and all of which taken together shall constitute one
and the same instrument. This Agreement may be executed by facsimile with
original signatures to follow.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

EXECUTIVE:

 

SYNERGY PHARMACEUTICALS, INC.

 

 

 

 

 

 

/s/ Gary S. Jacob

 

/s/ Bernard Denoyer

Gary S. Jacob, Ph.D.

 

Bernard Denoyer, Senior Vice President, Finance

 

--------------------------------------------------------------------------------
